Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 1 of 9 PageID 5952



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

       Plaintiff,
 v.                                                 Case No. 8:18-cv-2608-T-23AAS

 RAKESH DIXIT, et al.,

       Defendants.
 _________________________________________/

                                AMENDED ORDER 1

       This order follows Wednesday’s discovery conference. For the reasons stated

 at the hearing, the following is ORDERED:

       1.    In the joint notice provided to the court for this discovery conference

              (Doc. 191), Healthplan points to many discovery issues still unresolved

              between the parties despite this court’s July 30th order (Doc. 141).

             a.     Therefore, Rakesh Dixit, Media Shark Productions, Inc., and

                    Knowmentum, Inc. (collectively, the Dixit defendants) must

                    complete the following by Thursday October 31st:

                    i.       Provide supplement responses to Dixit Request for

                             Production Numbers 12, 17, 21, 24, 25, 26, 27, 30, 35, 39;

                             Knowmentum Requests for Production Numbers 16, 21,




 1The order is amended only to change the deadline for the Dixit defendants to file a
 response to Healthplan’s motion for specific fees and costs. As updated below in
 paragraph 2(b), the deadline to respond is Thursday November 14th.
                                           1
Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 2 of 9 PageID 5953



                          22, 30, 46, 48, 49, 58, 61; and Media Shark Requests for

                          Productions Numbers 21, 31, 59, 65, 68, 72 (Doc. 141, ¶

                          3) by updating Bates numbers that correspond with each

                          production request;

                  ii.     Update their initial disclosures with phone numbers and

                          addresses, if known, for individuals disclosed in the Dixit

                          defendants’ initial disclosures (Doc. 141, ¶ 8);

                 iii.     Amend responses to Healthplan’s interrogatories (Doc.

                          141, ¶ 10); and

                  iv.     Provide privilege logs to Healthplan containing: (1) Bates

                          number of the withheld document; (2) description of

                          document; (3) document date; (4) document author; (5)

                          reason for document’s creation; (6) subject of document;

                          (7) people who received a copy or the document was

                          addressed to; and (8) any other relevant facts to the

                          elements of the particular privilege or protection asserted

                          (Doc. 141, ¶7).

            b.     Healthplan must identify any remaining claimed deficiencies to

                   the Dixit defendants by Friday November 15th.

            c.     Then, the Dixit defendants have until Friday November 22nd

                   to cure or otherwise address any remaining deficiencies claimed


                                        2
Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 3 of 9 PageID 5954



                   by Healthplan.

       2.   Healthplan’s first and second motions for fees, sanctions, and order to

             show cause why the Dixit defendants should not be held in contempt of

             court order (Docs. 168, 190) are GRANTED to the extent that the Dixit

             defendants must pay Healthplan’s reasonable attorney’s fees and costs

             incurred for following up on the previously ordered discovery (Doc. 141),

             preparing the two sanctions motions, and adding these already resolved

             discovery issues to the joint notice of discovery disputes. The Dixit

             defendants’ failure to comply with the July 2019 order over the last

             eleven weeks was not substantially justified and other circumstances

             do not make an award of expenses against the Dixit defendants unjust.

             Within Healthplan’s motion, the request for additional sanctions and

             an order to show cause why the Dixit defendants should not be held in

             contempt is DENIED WITHOUT PREJUDICE.                     The following

             timeline must be met:

            a.     Healthplan’s motion for specific fees and costs must be filed with

                   support from affidavits and fee records by Thursday, October

                   31st.

            b.     If the Dixit defendants wish to object to the amount of fees and

                   costs requested by Healthplan, their response is due by

                   Thursday, November 14th.


                                         3
Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 4 of 9 PageID 5955



            c.    If the Dixit defendants have not complied with this court’s July

                  30th order (Doc. 141) by the dates in paragraph 1 for these

                  discovery issues: (1) amend requests for productions responses

                  (paragraph 1(a)(i)); (2) update initial disclosures (paragraph

                  1(a)(ii)); (3) amend interrogatory responses (paragraph 1(a)(iii));

                  and (4) provide privilege log with required information specified

                  (paragraph 1(a)(iv)), then Healthplan may renew their motion for

                  sanctions.   If Healthplan wishes to renew its requests for

                  sanctions and an order to show cause, it must do so by Friday

                  December 6th. The Dixit defendants’ expediated response is

                  due by Friday December 13th.

       3.   Healthplan’s motion for protective order to prevent confidential

             disclosures (Doc. 160) is GRANTED IN PART and DENIED IN

             PART.

            a.    E-Integrate, represented by Mr. Shaym Dixit, received a third-

                  party subpoena from Blue Shield of California (BSC) as part of its

                  litigation against Healthplan in California. Mr. Dixit produced

                  two sets of documents in response to BSC’s subpoena. The first

                  production is not at issue in Healthplan’s motion for protective

                  order because Healthplan’s counsel in California already

                  reviewed and marked the documents that should have been


                                        4
Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 5 of 9 PageID 5956



                    labeled as confidential.      Healthplan contends the second

                    production of documents also contained confidential information

                    and should not have been produced without Healthplan reviewing

                    them and designating documents as confidential based on this

                    court’s protective order.      BSC alerted Healthplan to the

                    production and BSC is delaying its review of the documents

                    pending Healthplan’s review.

              b.    Healthplan is permitted to review the second set of documents

                    and label documents as confidential before turning the documents

                    over to BSC. All defendants must treat documents designated as

                    confidential 2 accordingly under this court’s protective order (Doc.

                    104, ¶ 3) and only can produce those documents to third parties

                    in compliance with this court’s protective order.

              c.    Going forward, if either side receives a subpoena for documents

                    containing possible trade secrets or confidential information, the

                    party must share the documents to be produced with the other

                    side in sufficient time for the reviewing party to have two weeks

                    to review the documents and designate any documents as



 2 When using the terminology “designated as confidential,” there are additional
 designations provided in the protective order that could apply, but the process for
 treating the documents after a designation is given remains the same regardless if it
 is confidential, highly confidential—attorney’s eyes only, or highly confidential—
 computer code. (See Doc. 104).
                                          5
Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 6 of 9 PageID 5957



                  confidential. If there is an issue of whether the document should

                  be designated as confidential, then the disputing party must

                  follow the process in this court’s protective order (Doc. 104, ¶ 4(f)).

                  Again, if either side designates documents as confidential, the

                  other party is to treat the documents accordingly as specified in

                  this court’s protective order (Doc. 104, ¶ 3).

            d.    Healthplan’s remaining requests (Doc. 169, p. 10) are DENIED.

       4.   Healthplan’s motion for protective order limiting Feron Kutsomarkos

             and E-integrate (the Kutsomarkos defendants) from taking duplicative

             depositions (Doc. 167) is DENIED IN PART and GRANTED IN

             PART.

            a.    The Kutsomarkos defendants may proceed in taking separate

                  depositions in the state action and federal action.

            b.    But for any duplicative depositions (i.e., the same witness being

                  deposed in both actions), the Kutsomarkos defendants must

                  minimize the witness’s travel time and expenses and hold the

                  depositions on consecutive days, if not on the same day for the

                  convenience of the witness.

            c.    Any deposition in the federal action is limited to seven hours as

                  prescribed by the Federal Rules of Civil Procedure.

       5.   The Kutsomarkos defendants’ motion to compel 2108 Version of


                                          6
Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 7 of 9 PageID 5958



             Healthplan’s Software Code (Doc. 170) is DENIED.

       6.   Healthplan’s oral motion to compel immediate inspection of Ms.

             Kutsomarkos’ laptop in Mr. Dixit’s possession (Doc. 195) is GRANTED.

            a.    Based on the testimony, Mr. Dixit retained the laptop but backed

                  up the hard drive to an external hard drive because of the age of

                  the original hard drive. Mr. Dixit then replaced the original hard

                  drive in the computer with a new hard drive, and Mr. Dixit

                  continues to use the computer.

            b.    Mr. Dixit must turn over the external hard drive containing the

                  backup of the original hard drive to his counsel, Dustin Deese or

                  John Hightower, by noon on Saturday October 19th.

            c.    Mr. Dixit must use his best efforts to locate the original hard drive

                  and turn it into his counsel no later than noon on Saturday

                  October 19th. Mr. Dixit must document his efforts and provide

                  that documentation, through his counsel, to Mr. Fernandez.

            d.    Mr. Dixit must not access any data on the external hard drive or

                  the original hard drive.

            e.    Upon receipt of each hard drive, Mr. Dixit’s counsel must email

                  Healthplan showing they have received the hard drive.

            f.    Mr. Dixit’s counsel must file a notice of compliance no later than

                  noon on Monday October 21st.


                                         7
Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 8 of 9 PageID 5959



            g.     Once Healthplan receives notice from Mr. Dixit’s counsel,

                   Healthplan must comply with the protective order on the

                   selection of a technical or damage expert. (Doc. 104, ¶4(e)).

       7.   Healthplan’s oral motion for the Kutsomarkos defendants to amend

             their responses to the document requests (Doc. 196) is GRANTED IN

             PART and DENIED IN PART.

            a.     Healthplan is to provide the Kutsomarkos defendants with a list

                   of requested financial documents by Thursday October 31st.

            b.     The Kutsomarkos defendants are to identify those documents in

                   their prior production either by the Bates numbers or by the

                   production folders previously created by the Kutsomarkos

                   defendants no later than Friday November 15th.

            c.     Between now and October 31st, the parties should meet and

                   confer about this issue.

       8.   For the remaining discovery issues identified by the Kutsomarkos

             defendants in the joint notice (Doc. 191), the court orders:

            a.     On Monday October 21st at 10 a.m., counsel for Healthplan and

                   the Kutsomarkos defendants must meet at Mr. Fernandez’s office

                   to discuss the Kutsomarkos defendants’ remaining discovery

                   issues.

            b.     The parties must file a notice of compliance confirming the meet


                                          8
Case 8:18-cv-02608-SDM-AAS Document 200 Filed 10/18/19 Page 9 of 9 PageID 5960



                  and confer happened as scheduled.

            c.    The parties must discuss the scope of Healthplan’s email

                  production, develop a timeline for the production of Healthplan’s

                  emails, and discuss Healthplan’s request for the Kutsomarkos

                  defendants to identify their financial documents within their

                  document production.

       ORDERED in Tampa, Florida, on October 18, 2019.




                                         9
